GREEN, Judge.
The appellant, Jose Lopez, challenges the order of the trial court denying his motion filed pursuant to Florida Rule of Criminal Procedure 3.800(b). Lopez’s motion asserted that the court erred in failing to enter a formal, written order revoking probation and in failing to correct his scoresheet which erroneously reflects an additional six points for community sanction violation. We agree on both points and reverse.
*816Lopez does not contest the revocation of his probation but asserts that the court erred in failing to enter a written order. The State concedes error. See Monroe v. State, 760 So.2d 289 (Fla. 2d DCA 2000). We remand for the trial court to enter a formal, written order revoking Lopez’s probation.
The State also concedes Lopez was improperly assessed an additional six points for community sanction violation. See Williams v. State, 720 So.2d 590 (Fla. 2d DCA 1998). Although a corrected score-sheet would not change the recommended guideline sentence of a nonprison sanction, the error is not harmless because the record fails to conclusively show that the trial court would have imposed the same sentence if it knew the correct score. See Mohn v. State, 728 So.2d 873 (Fla. 2d DCA 1998). We remand for resentencing based on a correct scoresheet.
Reversed and remanded.
FULMER and DAVIS, JJ., concur.